Citation Nr: 0928618	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  06-08 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial disability rating for post 
traumatic stress disorder with depressive features (PTSD) in 
excess of 50 percent effective April 28, 2003; in excess of 
100 percent effective August 7, 2003; in excess of 50 percent 
effective November 1, 2003, and in excess of 70 percent 
effective March 31, 2006.

2.  Entitlement to an effective date earlier than April 28, 
2003 for the grant of service connection for  PTSD.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers




ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to 
January 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied the benefits sought 
on appeal.

The Veteran was granted total disability based on individual 
unemployability (TDIU) effective March 31, 2006.


FINDINGS OF FACT

1.  For the period beginning April 28, 2003, the Veteran's 
symptoms have been manifested by total occupational and 
social impairment, due to such symptoms as gross impairment 
in thought processes or communication; persistent danger of 
hurting self or others; and, the intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene).

2.  In July 1995, the Board denied the Veteran's claim of 
entitlement to service connection for PTSD.  The Veteran 
filed a motion for reconsideration which was subsequently 
denied.

3.  The Veteran did not appeal the July 1995 Board decision, 
and therefore, it is final.

4.  The RO again denied entitlement to service connection for 
PTSD in a December 1996 rating decision. 

5.  The Veteran did not appeal the December 1996 RO rating 
decision, and therefore, it is final.

6.  On April 28, 2003, the Veteran filed a request to reopen 
his claim of entitlement to service connection for PTSD.

7.  It is not factually ascertainable that an evaluation of 
100 percent for PTSD was warranted at any point prior to the 
current April 28, 2003 effective date.


CONCLUSIONS OF LAW

1.  For the period beginning April 28, 2003, the criteria for 
a disability rating of 100 percent  for PTSD have been met. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 
4.130, Diagnostic Code 9411 (2008).

2.  The criteria for an effective date prior to April 28, 
2003 for the grant of service connection and assignment of a 
100 percent disability evaluation for PTSD have not been met. 
38 U.S.C.A. § 5101, 5103, 5103A, 5107, 5110 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.151, 3.155, 3.157, 3.159, 3.400 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Duty to Notify and Assist

Before addressing the merits of the claim, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

The United States Court of Appeals for Veterans Claims 
(Court), has held that VA's duties to notify and assist 
contained in the VCAA are not applicable to cases, such as 
this one, involving an earlier effective date claim in which 
the law, rather than the evidence, is dispositive. See Smith 
v. Gober, 14 Vet. App. 227, 231-32 (2000), aff'd 281 F.3d 
1384 (Fed. Cir. 2002); Mason v. Principi, 16 Vet. App. 129, 
132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).

In regard to claims for an increased rating, VA has a duty to 
notify a Veteran and his representative, if any, of the 
information and evidence needed to substantiate a claim. This 
notification obligation was accomplished by way of letters 
from the RO to the Veteran dated in June 2003 and April 2004. 
These letters effectively satisfied the notification 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing the Veteran about the information 
and evidence not of record that was necessary to substantiate 
the claim; (2) informing the Veteran about the information 
and evidence VA would seek to provide; and (3) informing the 
Veteran about the information and evidence he was expected to 
provide.  

Additionally, March 2006 and June 2008 letters informed the 
Veteran of how the RO assigns disability ratings and 
effective dates if a claim for service connection or an 
increased rating is granted and complies with the holding of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Second, VA has a duty to assist a Veteran in obtaining 
evidence necessary to substantiate a claim. The available 
service treatment records, VA medical records, private 
medical records, Social Security Administration documents, 
hearing testimony, and lay statements from the Veteran and 
his family are associated with the claims file. 

The Veteran was afforded VA examinations. See Charles v. 
Principi, 16 Vet. App. 370 (2002) (Observing that under 38 
U.S.C.A. § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence [including statements 
of the claimant]; contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the [VA] to make a decision 
on the claim.").

The Board finally notes that the Veteran submitted a request 
for a Travel Board hearing that appears to have been received 
by the RO March 15, 2006.  On a VA Form 9 dated March 10, 
2006, the Veteran indicated he did not want a hearing before 
the Board.  He had previously stated that he did not want a 
Board hearing on a May 2005 VA Form 9.  Although the RO sent 
a June 2006 letter to the Veteran acknowledging his request 
for a Travel Board hearing, no such hearing has since been 
scheduled or requested by the Veteran.  As such, the Board 
finds that the record as it stands includes sufficient 
competent evidence to decide the claim. See 38 C.F.R. § 
3.159(c)(4).  Under these circumstances, no further action is 
necessary to assist the Veteran.

The Veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claim. As such, all relevant evidence 
necessary for an equitable disposition of the Veteran's 
appeal has been obtained and the case is ready for appellate 
review.


The Merits of the Claim


Procedural History

The Veteran initially filed a claim for PTSD in September 
1990.  In a July 1991 rating decision, the RO denied service 
connection.  The Veteran filed a substantive appeal and in a 
July 1995 decision, the Board denied entitlement to service 
connection for PTSD.  A March 1996 motion for reconsideration 
was also denied by the Board.

In June 1996, the Veteran requested to reopen his claim for 
PTSD.  In a December 1996 rating decision, the RO denied the 
claim.  The Veteran did not appeal the December 1996 rating 
decision. 

On April 28, 2003, the Veteran again requested to reopen his 
claim of entitlement to service connection.  In March 2004 
and August 2004 rating decisions, the RO denied the claim, 
citing the lack of new and material evidence. 

In an October 2005 rating decision, the RO granted service 
connection for PTSD with depressive features and assigned an 
evaluation of 50 percent effective April 28, 2003, the date 
of receipt of the Veteran's request to reopen his claim.  An 
evaluation of 100 percent was assigned because of 
hospitalization over 21 days from August 7, 2003.  An 
evaluation of 50 percent was assigned from November 1, 2003.

In a July 2006 rating decision, the RO increased the 
Veteran's disability evaluation to 70 percent disabling, 
effective March 31, 2006.

In a November 2005 notice of disagreement, the Veteran 
disagreed with the evaluations and effective dates assigned 
for the grant of service connection, the Veteran stated the 
effective date for the grant of service connection properly 
was September 1990, the date he originally filed his claim.

The Veteran was granted total disability based on individual 
unemployability (TDIU) effective March 31, 2006.
 

Increased Rating Criteria

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities. 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1. Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation. Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.1. After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the Veteran. 38 C.F.R. § 4.3.

While the Veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, see Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991), where service 
connection has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994). However, where the Veteran is appealing 
the initial assignment of a disability rating, the severity 
of the disability is to be considered during the entire 
period from the initial assignment of the evaluation to the 
present time. Fenderson v. West, 12 Vet. App. 119 (1999). A 
Veteran may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made. Hart v. Mansfield, 21 
Vet. App 505 (2007). The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity. 38 C.F.R. §§ 4.1, 
4.2, 4.10, 4.41.

The Board must determine whether there is any other basis 
upon which an increased evaluation may be assignable. In this 
regard, except as otherwise provided in the rating schedule, 
all disabilities, including those arising from a single 
disease entity, are to be rated separately, unless the 
conditions constitute the same disability or the same 
manifestation. 38 C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 6 
Vet. App. 259 (1994). The critical inquiry in making such a 
determination is whether any of the symptomatology is 
duplicative of or overlapping; the Court has held that the 
Veteran is entitled to a combined rating where the 
symptomatology is distinct and separate. Esteban, at 262 
(1994).

The rating criteria of 38 C.F.R. § 4.130, Diagnostic Code 
9411 are as follows: 

50 percent: occupational and social impairment with 
reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks 
more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining 
effective work and social relationships;

70 percent: occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); 
inability to establish and maintain effective 
relationships;

100 percent: total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of daily 
living (including maintenance of minimal personal 
hygiene); disorientation to time and place; memory loss 
for names of close relatives, own occupation, or own 
name. 

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness. Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994).

A GAF of 31 to 40 is defined as exhibiting some 
impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
any major impairment in several areas, such as work or 
school, family relations, judgment, thinking or mood 
(e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing at school). 
Id.

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, 
unable to keep a job). Id.

A GAF of 51 to 60 is defined as moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, 
or school functioning (e.g., few friends, conflicts with 
peers or co- workers). Id.

A GAF of 61 to 70 is defined as mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., 
occasional truancy or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships. Id.

There is no question that GAF score and interpretations of 
the score are important considerations in rating a 
psychiatric disability. See e.g., Richard v. Brown, 9 Vet. 
App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 
(1995). However, the GAF score assigned in a case, like an 
examiner's assessment of the severity of a condition, is not 
dispositive of the evaluation issue; rather, the GAF score 
must be considered in light of the actual symptoms of the 
veteran's disorder, which provide the primary basis for the 
rating assigned. See 38 C.F.R. § 4.126(a).


Background

In a November 2003 VA discharge summary, the examiner 
reported the Veteran was admitted to the PTSD unit in August 
2003.  The examiner noted the Veteran's GAF was 45 upon 
admission and 55 upon discharge.

In April 2004, the Veteran underwent an examination with the 
New Jersey Division of Disability Determination Services.  
The examiner diagnosed the Veteran with a single episode of 
chronic, moderate to severe, major depressive disorder; PTSD, 
rule out dementia, rule out learning disorder, not otherwise 
specified, per history of an 8th grade education.  The 
examiner noted prognosis was guarded given the Veteran's 
current situation and history.  

In a May 2004 VA opinion, the examiner diagnosed the Veteran 
with chronic, severe PTSD and stated the Veteran was unable 
to work.  The examiner reported the Veteran experienced 
serious impairment in social and occupational functioning, 
and a major impairment in judgment, thinking, and mood.

In an August 2005 VA opinion, the examiner reported the 
Veteran was severely disabled and unable to support himself.  
The examiner diagnosed the Veteran with delayed-onset, 
chronic, and severe PTSD and assigned a GAF for the past year 
of 25 and a current GAF of 25.

In an October 2005 VA examination, the Veteran reported that 
he stopped working in 2002 just prior to his entrance into VA 
for the treatment of PTSD.  The examiner diagnosed the 
Veteran with severe PTSD with depressive features and 
assigned a GAF of 42.

In a March 2006 VA opinion, the examiner diagnosed the 
Veteran with delayed-onset, chronic, severe PTSD.  The 
examiner stated the Veteran was severely disabled and had 
been unable to support himself.  The examiner noted the 
Veteran was receiving Social Security disability for his 
psychiatric disability.  

In July 2006, the Veteran underwent a VA examination and was 
diagnosed with severe PTSD; moderate major depressive 
disorder secondary to PTSD; and alcohol abuse in long-term 
remission.  The examiner noted that compared to his 
evaluation in 2005, the Veteran's clinical condition was 
significantly worse.  This was a result of the Veteran having 
an increase in intensity of his usual PTSD symptoms, the 
additional problems of social impairment, and major 
depressive disorder that was secondary to the PTSD.  All of 
this put together gave a clinical status that was much poorer 
than that of the prior examination.  

In April 2009, the Veteran underwent a VA examination.  
During the examination, the examiner noted the Veteran's 
speech was mumbled, his attitude was cooperative, and his 
affect was constricted with an anxious, depressed mood.  The 
Veteran was unable to complete serial 7s or spell a word 
forward and backward.  

The examiner stated the Veteran was oriented to person, time 
and place.  His thought process was unremarkable, and his 
thought content had homicidal ideation and obsessions.  The 
Veteran had no delusions and understood the outcome of his 
behavior, however, he had obsessive and ritualistic behavior 
and experienced weekly panic attacks.  The extent of impulse 
control was fair. The examiner stated the Veteran's remote 
memory was normal and recent and immediate memory was mildly 
impaired.  The examiner further reported the Veteran had a 
markedly diminished interest or participation in significant 
activities, feelings of detachment or estrangement from 
others, and restricted range of affect.  

The examiner diagnosed the Veteran with PTSD and assigned a 
GAF of 49.  The examiner noted the Veteran was a loner and 
isolated himself, with minimal leisure activities and minimal 
contact with his children.  The examiner stated the Veteran's 
symptoms were severe, his social support was minimal to none, 
and his prognosis was poor.  

The examiner stated there was total occupational and social 
impairment due to PTSD.  The examiner opined the Veteran's 
anxiety, depression, frequent panic attacks, poor memory and 
concentration were obstacles to his ability to mange gainful 
employment.


Analysis

The Veteran contends that his PTSD is more severely disabling 
than is reflected by the 50 percent disability rating 
assigned effective April 28, 2003; the 100 percent disability 
rating assigned effective August 7, 2003; the 50 percent 
disability rating assigned effective November 1, 2003; and 
the 70 percent disability rating assigned  effective March 
31, 2006.  

Having carefully considered the Veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board will grant the claim and assigns a 100 percent 
disability evaluation effective April 28, 2003.

Resolving all doubt in favor of the veteran, the Board is of 
the opinion that the Veteran's PTSD meets the criteria for an 
initial rating of 100 percent. The Veteran was hospitalized 
in August 2003 for treatment of his PTSD symptoms. In a May 
2004 VA opinion, the examiner stated the Veteran was unable 
to work due to his PTSD.  In an August 2005 VA opinion, the 
examiner reported the Veteran was severely disabled, unable 
to support himself, and assigned a GAF of 25.  In a March 
2006 VA opinion, the examiner diagnosed the Veteran with 
chronic, severe, delayed-onset PTSD.  The examiner stated the 
Veteran was severely disabled and unable to support himself.  
In a July 2006 VA examination, the examiner noted that 
compared to his evaluation in 2005, the Veteran's clinical 
condition was significantly worse.  Finally, in April 2009, a 
VA examiner stated there was total occupational and social 
impairment due to PTSD.  

In light of the rating criteria, the overall evidence 
supports a schedular rating of 100 percent for PTSD for the 
appellate period effective April 28, 2003.  In this regard, 
the medical evidence and opinions of multiple VA examiners 
have concluded the Veteran is completely occupationally and 
socially impaired. 

The record thus approximates findings consistent with total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent danger of hurting self or others; and the 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); which 
more approximates the criteria for a 100 percent rating. 38 
C.F.R. § 4.130, Diagnostic Code 9411. 

Accordingly, the Board finds that the veteran has met the 
requirements for a 100 percent rating for PTSD, since the 
grant of service connection, effective from April 28, 2003.


Earlier Effective Date


As noted above, effective April 28, 2003, the Veteran has 
been assigned a 100 percent disability evaluation for PTSD.  
The Board will now address the issue of entitlement to an 
effective date earlier than April 28, 2003 for the initial 
grant of service connection.

As noted above, the Veteran originally filed a claim of 
entitlement to service connection for PTSD in September 1990, 
which was denied in a July 1991 rating decision.  The Veteran 
appealed this decision, the denial of which was subsequently 
confirmed in a July 1995 Board decision.  The Veteran did not 
appeal the Board decision, and therefore, it is final.  

The RO issued a rating decision in December 1996, again 
denying the Veteran's claim of entitlement to service 
connection for PTSD.  As the he Veteran did not appeal this 
decision, it is final.

On April 28, 2003, the Veteran requested to reopen his claim 
of entitlement to service connection for PTSD.  

In October 2005, the RO issued a rating decision granting 
service connection for PTSD, assigning a 50 percent 
evaluation for the period beginning April 28, 2003, the date 
the Veteran filed his request to reopen his claim.

The Veteran contends that the proper effective date for the 
assignment of service connection for PTSD should be the date 
he originally filed his claim of entitlement for service 
connection, i.e., September 1990.   

The unappealed December 1996 RO rating decision is final and 
may not be revised except on a showing of clear and 
unmistakable error (CUE). There has been no allegation that 
the prior decision of December 1996 contained CUE with 
respect to this issue, and it is a bar to an earlier 
effective date. 38 C.F.R. §§ 20.1100, 20.1104 (2008).

The effective date of an award of service connection will be 
(1) the day following separation from active service or the 
date entitlement arose if the claim is received within one 
year after separation from service or (2) the date of receipt 
of claim or date entitlement arose, whichever is later. 38 
C.F.R. § 3.400(b)(2)(i) (2008).

If a Veteran files an application for service connection with 
VA, and the claim is disallowed, he has the right to appeal 
that disallowance to the Board. See, e.g., 38 U.S.C.A. §§ 
7104, 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302. If 
the Veteran does not initiate an appeal within one year, or 
if the Veteran fails to perfect the appeal by filing a timely 
substantive appeal, or if the Veteran initiates a timely 
appeal and the appeal is later withdrawn or denied, the 
disallowance becomes final. See 38 C.F.R. §§ 20.204, 20.302, 
20.1100, 20.1103. Any award based on a subsequently filed 
application for benefits can be made effective no earlier 
than the date of the new application. See 38 U.S.C.A. §§ 
5110(a), (i), 5108; 38 C.F.R. §§ 3.156(c), 3.400(q), (r).

Where pension, compensation, or dependency and indemnity 
compensation is awarded or increased pursuant to a 
liberalizing law, or a liberalizing VA issue approved by the 
Secretary or by the Secretary's direction, the effective date 
of such award or increase shall be fixed in accordance with 
the facts found, but shall not be earlier than the effective 
date of the act or administrative issue. In order to be 
eligible for a retroactive payment under the provisions of 
this paragraph, the evidence must show that the claimant met 
all eligibility criteria for the liberalized benefit on the 
effective date of the liberalizing law or VA issue and that 
such eligibility existed continuously from that date to the 
date of claim or administrative determination of entitlement. 
The provisions of this paragraph are applicable to original 
and reopened claims as well as claims for increase. 38 C.F.R. 
§ 3.114(a).

Given the facts as applied to the applicable law, a grant of 
an earlier effective date is clearly not warranted. Unless 
specifically provided otherwise, the effective date of an 
award based on an original claim, a claim re-opened after 
final adjudication, or a claim for increase of compensation, 
dependency and indemnity compensation, or pension, "shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor." 38 
U.S.C.A. § 5110(a).

Therefore, the proper effective date, based on the current 
evidence of record, is April 28, 2003, the date the Veteran 
filed a request to reopen his claim of entitlement to service 
connection for PTSD.  See generally Meeks v. West, 216 F.3d 
1363 (Fed. Cir. June 27, 2000); Wamhoff v. Brown, 8 Vet.App. 
517 (1996) (as to the assignment of effective dates for 
compensation).

In summary, the Veteran has been provided the most 
appropriate effective date for his 100 percent rating for 
PTSD, and an effective date prior to April 28, 2003 is 
denied. 

Finally, in reaching this decision, the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the Veteran's claim, the doctrine 
is not for application. Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



ORDER

Entitlement to a  rating of 100 percent for PTSD for the 
period beginning April 28, 2003, is granted, subject to the 
laws and regulations governing the payment of VA 
compensation.

Entitlement to an effective date earlier than April 28, 2003, 
for the grant of service connection for PTSD, is denied.


____________________________________________
CHERYL MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


